PER CURIAM.
Plaintiffs sue for certain labor and services performed for defendant. The latter sets up a general denial. The court directed a verdict for plaintiffs. Defendant appeals.
The defendant presented no evidence, except that he offered to show that the Gleason Realty Company was a corporation, which the court *123refused to permit him to do. The verdict was directed _ against the defendant, Joseph J. Gleason, personally. Plaintiffs claim that defendant ordered the work done by plaintiffs, but whether he acted on his own behalf or on behalf of the Gleason Realty Company the plaintiffs do not state. The documentary evidence shows that plaintiffs addressed their bid or estimate to the Gleason Realty Company, not to Joseph J. Gleason, the defendant, and also made out their bill against the Gleason Realty Company, and addressed all their correspondence with reference to the contract and work to the Gleason Realty Company. Indeed, the letter of plaintiffs, which forms the contract sued upon, was addressed to the Gleason Realty Company by plaintiffs, and was undersigned and approved by one Fernbach as engineer for the Gleason Realty Company. No evidence whatever is given to indicate the relationship between defendant and the Gleason Realty Company. It seems to us error to exclude the certificate of incorporation of the Gleason Realty Company, as tending to show, in connection with the documentary proof, that the Gleason Realty Company was a distinct personalty from defendant, and that the corporation, and not defendant personally, was liable for the debt. The evidence does not establish the personal liability of defendant, and it was error to direct a verdict against him.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.